





Exhibit 10.2
TETRA TECHNOLOGIES, INC.
2018 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT
GRANT NOTICE
Pursuant to the TETRA Technologies, Inc. 2018 Non-Employee Director Equity
Incentive Plan (the “Plan”), TETRA Technologies, Inc., a Delaware corporation
(the “Company”), has granted to the Outside Director listed below
(“Participant”) an award (the “Award”) of Restricted Stock Units, as described
in this Restricted Stock Unit Grant Notice (this “Grant Notice”), subject to the
terms and conditions of the Plan and the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Agreement”), both of which are incorporated
into this Grant Notice by reference. Capitalized terms not specifically defined
in this Grant Notice shall have the meanings given to them in the Agreement, and
if not defined in the Agreement, the meanings given to them in the Plan.
Participant:
                                                                             
Grant Date:
                                                                             
Number of Restricted Stock Units:
                                                                             
Vesting Schedule:
                                                                             
 
 

By electronically acknowledging and accepting this Award, Participant agrees to
be bound by the terms of this Grant Notice, the Plan and the Agreement effective
as of the Grant Date. Participant has reviewed the Plan, this Grant Notice and
the Agreement in their entireties, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice, and fully understands all
provisions of the Plan, this Grant Notice and the Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement. Participant agrees that the Grant Notice,
the Agreement and the Plan constitute the entire agreement with respect to the
Award, and except as set forth therein, may not be modified except by means of a
writing signed by the Company and Participant.
            
TETRA Technologies, Inc.:
 
Participant:
 
 
 
By: _______________________
 
___________________________
Name: _____________________
 
Name: _____________________
Title: ______________________
 
 

    








    





--------------------------------------------------------------------------------









EXHIBIT A
RESTRICTED STOCK UNIT AWARD AGREEMENT
Article I.
GENERAL
1.01    Grant of RSUs.
(a)    The Company hereby grants the number of Restricted Stock Units to the
Participant as specified in the Grant Notice (the “RSUs”), effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”).
(b)    Each RSU shall initially represent an unfunded, unsecured right to
receive one share of the Company’s Common Stock (“Share”) or cash in lieu
thereof pursuant to the terms and conditions of the Plan and this Agreement. As
a holder of RSUs, the Participant has only the rights of a general unsecured
creditor of the Company, unless and until settlement of the RSUs.
(c)    All cash dividends and other distributions, including any dividend in
Shares, made or declared with respect to the Company’s Shares (“Retained
Distributions”) prior to the vesting of any RSU that has not otherwise been
forfeited will be (i) subject to all restrictions placed on the Unvested RSUs
(as herein defined) and (ii) held by the Company or its authorized
representatives until the time (if ever) when the Unvested RSUs to which such
Retained Distributions related become Vested RSUs. The Company will establish a
separate bookkeeping account (“RSU Account”) for each Unvested RSU and credit
the RSU Account on the date of payment with an amount equal to the Retained
Distribution made on each Share for each Unvested RSU. Retained Distributions
(including any Retained Distribution balance in the RSU Account) will
immediately and automatically be forfeited upon forfeiture of the Unvested RSU
with respect to which the Retained Distributions were paid or declared. No
interest will be paid on any Retained Distributions.
1.02    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, each of which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control and govern.
1.03    Defined Terms. Capitalized terms not specifically defined in this
Agreement shall have the meanings specified in the Grant Notice or, if not
defined in the Grant Notice, in the Plan.
ARTICLE II.    
VESTING, FORFEITURE, AND SETTLEMENT OF RSUS
2.01    Vesting of RSUs. Subject to the terms and conditions of the Plan and
this Agreement, the RSUs will become vested (“Vested RSUs”) according to the
Vesting Schedule in the Grant Notice (the “Vesting Schedule”), except that any
fraction of a RSU which would be vested will be accumulated and will vest only
when a whole Vested RSU has accumulated.


A-2

--------------------------------------------------------------------------------







2.02    Forfeiture. In the event Participant ceases to be an Outside Director
for any reason (voluntary or involuntary), Participant will immediately and
automatically forfeit to the Company any RSUs that are not Vested RSUs (the
“Unvested RSUs”) at the time Participant ceases to be an Outside Director,
except as otherwise determined by the Administrator or provided in a binding
written agreement between Participant and the Company. Upon forfeiture of
Unvested RSUs, the Participant will have no further rights with respect to the
Unvested RSUs.
2.03    Settlement of RSUs. Settlement of each Vested RSU, together with any
related Retained Distributions, shall be in cash or Shares, or any combination
thereof, as determined by the Administrator. If settled in Shares, each Vested
RSU shall represent the right to receive one Share. If settled in cash, each
Vested RSU shall represent the right to receive cash in an amount equal to the
Fair Market Value of a Share on the date of vesting. Any related Retained
Distributions shall be distributed in cash or, at the discretion of the
Administrator, in that number of Shares having an aggregate Fair Market Value on
the date of vesting equal to the amount of the Retained Distribution related to
the Vested RSUs. Any Shares delivered to or on behalf of Participant in exchange
for Vested RSUs shall (i) be delivered on or prior to the Settlement Date (as
herein defined) following the Vesting Date and (ii) be subject to any further
transfer or other restrictions as may be required by securities law or other
applicable law as determined by the Company. Any settlement in cash shall be
made on or prior to the Settlement Date. For purpose of this Agreement, the
“Settlement Date” shall be any business day within the thirty (30) calendar day
period following each Vesting Date.
2.04    No Stockholder Rights. RSUs do not entitle Participant to any rights of
a stockholder of the Company. Such rights will only exist with regard to Shares
issued to Participant in settlement of any Vested RSUs.
ARTICLE III.    
TAXATION
3.01    Representation. Participant represents to the Company that Participant
has had the opportunity to review with Participant’s own tax advisors the tax
consequences of the RSUs and the transactions contemplated by the Grant Notice
and this Agreement. Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents.
Participant acknowledges that the Company does not have any tax withholding
obligations with respect to the RSUs or upon vesting thereof.
ARTICLE IV.    
OTHER PROVISIONS
4.01    Adjustments. Participant acknowledges that the RSUs are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.
4.02    Limited Transferability. The RSUs may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution or pursuant to a qualified domestic
relations order.


A-3

--------------------------------------------------------------------------------







4.03    Regulatory Restrictions on Shares. Notwithstanding the other provisions
of this Agreement, if at any time the Administrator determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of any Shares hereunder to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company shall
be under no obligation to Participant to (i) register for offering or resale,
(ii) qualify for exemption under federal securities law, (iii) register or
qualify under the laws of any state or foreign jurisdiction, any Shares,
security or interest in a security paid or issued under, or created by, the
Plan, or (iv) continue in effect any such registrations or qualifications if
made. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary or appropriate to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority has not been
obtained.
4.04    Conformity to Applicable Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary in order to conform to Applicable Laws.
4.05    Participant’s Representations. Notwithstanding any of the provisions
hereof, Participant hereby agrees that (i) Participant will not acquire any
Shares and (ii) the Company will not be obligated to issue any Shares to
Participant hereunder, unless and until the issuance and delivery of such Shares
complies with Applicable Laws. Any determination in this connection by the
Administrator shall be final, binding, and conclusive. The obligations of the
Company and the rights of Participant are subject to all Applicable Laws.
4.06    Investment Representations. Unless the Shares are issued to Participant
in a transaction registered under applicable federal and state securities laws,
Participant represents and warrants to the Company that all Shares which may be
received hereunder will be acquired by Participant for investment purposes for
his or her own account and not with any intent for resale or distribution in
violation of federal or state securities laws. Unless the Shares are issued to
Participant in a transaction registered under the applicable federal and state
securities laws, at the option of the Company, (i) a stop-transfer order against
the Shares may be placed on the official stock books and records of the Company
or at the transfer agent, and (ii) a legend indicating that such Shares may not
be pledged, sold or otherwise transferred, unless an opinion of counsel is
provided (concurred in by counsel for the Company) stating that such transfer is
not in violation of any applicable law or regulation, may be stamped on a stock
certificates to ensure exemption from registration. The Company may require such
other action or agreement by Participant as may from time to time be necessary
or appropriate to comply with the federal, state and foreign securities laws or
other Applicable Laws.
4.07    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan and herein, this Agreement will
be


A-4

--------------------------------------------------------------------------------







binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the Participant.
4.08    Delivery of Documents and Notices.
(a)    Address for Notices. Any document relating to participation in the Plan,
or any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery, electronic delivery at
the electronic mail address, if any, provided for the Participant by the
Company, or, upon deposit in the U.S. Post Office, by registered or certified
mail, or with a nationally recognized overnight courier service with postage and
fees prepaid, addressed to the Company in care of its Corporate Secretary at
24955 Interstate 45 North, The Woodlands, Texas 77380, and to the Participant at
the address appearing on the employment records of the Company, or at such other
address as such party may designate in writing from time to time to the other
party.
(b)    Description of Electronic Delivery. The Plan documents including, but not
limited to, the Plan, the Grant Notice, this Agreement, prospectuses, account
statements, any reports of the Company provided generally to the Company’s
stockholders, and all other forms of communication may be delivered to the
Participant electronically. In addition, if permitted by the Company, the
Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via electronic mail or such
other means of electronic delivery specified by the Company.
(c)    Consent to Electronic Delivery; Electronic Signature. The Participant
acknowledges that the Participant has read this Section 4.08 and consents to the
electronic delivery of the Plan documents as described in Section 4.08(b). The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third-party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may change the electronic mail address to which such documents are
to be delivered at any time by notifying the Company of such revoked consent or
revised electronic mail address by telephone, postal service or electronic mail.
The Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such document that the Company may be required to deliver, and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.


4.09    Administrator Authority; Decisions Conclusive and Binding. Participant
hereby (i) acknowledges that a copy of the Plan has been made available for his
or her review by the Company, (ii) represents that he or she is familiar with
the terms and provisions thereof, and (iii) accepts the Award subject to all the
terms and provisions thereof. The Administrator will have the power to (x)
interpret this Agreement, the Grant Notice and the Plan, (y) adopt such rules
for the administration, interpretation and application of


A-5

--------------------------------------------------------------------------------







the Plan as are consistent therewith, and (z) interpret or revoke any such
rules. Participant hereby agrees to accept as binding, conclusive, and final all
decisions of the Administrator upon any questions arising under the Plan, this
Agreement or the Grant Notice.
4.10    Claims. Participant’s sole remedy for any Claim (as defined below) shall
be against the Company, and Participant shall not have any claim or right of any
nature against any Parent, Subsidiary or affiliate of the Company, or any
existing or former stockholder, director, officer or employee of the Company or
any Parent, Subsidiary or affiliate of the Company. The foregoing individuals
and entities (other than the Company) shall be third-party beneficiaries of this
Agreement for purposes of enforcing the terms of this Section 4.10. The term
“Claim” means any claim, liability or obligation of any nature, arising out of
or relating to this Agreement, the Grant Notice or the Plan, or an alleged
breach of this Agreement, the Grant Notice or the Plan.
4.11    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement and the Grant Notice. Each party to this Agreement and the Grant
Notice acknowledges that (i) no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement, the Grant
Notice or the Plan, and (ii) any agreement, statement, or promise that is not
contained in this Agreement, the Grant Notice or the Plan shall not be valid or
binding or of any force or effect.
4.12    Severability. Notwithstanding any contrary provision of the Grant Notice
or this Agreement to the contrary, if any one or more of the provisions (or any
part thereof) of the Grant Notice or this Agreement shall be held invalid,
illegal, or unenforceable in any respect, such provision shall be modified so as
to make it valid, legal, and enforceable, and the validity, legality, and
enforceability of the remaining provisions (or any part thereof) of the Grant
Notice or this Agreement, as applicable, shall not in any way be affected or
impaired thereby.
4.13    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. Neither the Plan nor any
underlying program, in and of itself, has any assets.
4.14    Compensation Recoupment. The Award (and all Shares thereunder) are
subject to the Company’s ability to recover incentive-based compensation from
Participant, as is or may be required by the provisions of (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act or any regulations or rules
promulgated thereunder, (ii) any other clawback provision required by applicable
law or the listing standards of any applicable stock exchange or national market
system, (iii) any clawback policies adopted by the Company to implement any such
requirements, or (iv) any other compensation recovery policies as may be adopted
from time to time by the Company including, as applicable, the Executive
Incentive Compensation Recoupment Policy, as it may be amended, all to the
extent determined by the Administrator in its discretion to be applicable to
Participant.


A-6

--------------------------------------------------------------------------------







4.15    No Effect on Directorship. Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue as an Outside Director
of the Company.
4.16    Construction. Headings in this Agreement are included for convenience
and shall not be considered in the interpretation of this Agreement. Pronouns
shall be construed to include the masculine, feminine, neutral, singular or
plural as the identity of the antecedent may require. This Agreement shall be
construed according to its fair meaning and shall not be strictly construed
against the Company.
4.17    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of an electronic signature, subject to Applicable
Laws, each of which will be deemed an original and all of which together will
constitute one instrument.
4.18    Modification. No change or modification of this Agreement or the Grant
Notice shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement or the Grant Notice without
Participant’s consent or signature if the Administrator determines, in its sole
discretion, that such change or modification is necessary or appropriate for
purposes of compliance with or exemption from the requirements of Section 409A
of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.
4.19    Section 409A Compliance. It is the intention of the Parties that this
Agreement is written and administered, and will be interpreted and construed, in
a manner such that no amount under this Agreement becomes subject to (i) gross
income inclusion under Code Section 409A or (ii) interest and additional tax
under Code Section 409A (collectively, “Section 409A Penalties”), including,
where appropriate, the construction of defined terms to have meanings that would
not cause the imposition of the Section 409A Penalties. Accordingly, the
Participant consents to any amendment of this Agreement which the Company may
reasonably make in furtherance of such intention, and the Company shall promptly
provide, or make available to, the Participant a copy of such amendment.
Further, to the extent that any terms of the Agreement are ambiguous, such terms
shall be interpreted as necessary to comply with, or an exemption under, Code
Section 409A when applicable. Under no circumstances will the Company have any
liability for any violation of Code Section 409A.
[End.]


A-7